Citation Nr: 1757907	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	State of Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for a lumbar spine disorder.  Specifically, she contends that she lifted heavy equipment while working and performing maintenance on communication equipment during service.  She also asserts that she worked in a high sea environment aboard an oiler ship while in the Navy, where she hurt her back trying to do work on antennas with the ship moving up and down.  She also stated that when the ship was empty of oil and needed to be replenished, the ship would be lighter causing it to toss around more easily.

The Board notes that the Veteran's DD-214 indicates that her military occupational specialty (MOS) was listed as Computer Based Training Technician and Surface Communications Systems Operator.  The Veteran's service treatment records note complaints of back pain associated with urination in September 1977.  She had complaints of fever and dysuria for one day.  She was diagnosed with urinary tract infection.  Outside of this, the service treatment records are silent as to a complaint, diagnosis, or treatment for a back problem while in service.  

In October 2012, the Veteran was afforded a VA examination for her claim.  The examiner noted a diagnosis of lumbar strain with minimal degenerative endplate spurring at L3-L4.  The Veteran stated she had intermittent low back pain since the 1990s.  The examiner opined that the Veteran's claim of back pain currently diagnosed as lumbar strain with minimal degenerative endplate spurring at L3-L4 was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no continuity between the Veteran's current back pain diagnosis and complaint of back pain caused by urinary tract infection dated September 1997.  In addition, back pain from a urinary tract infection was not a chronic condition, and on the Veteran's separation examination in January 2001, the Veteran reported no recurrent back pain.  Finally, the examiner noted that there was a normal clinical examination of the spine.  

The Board finds the October 2012 VA opinion to be inadequate, as it relies upon a lack of evidence corroborating the Veteran's statements of continuous symptoms.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  Accordingly, a new VA examination or an addendum opinion is in order to ascertain the etiology of the Veteran's lumbar spine disorder.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records and associate those with the claims file.

2. After completion of the foregoing, forward this remand and the claims file to the October 2012 VA examiner for an addendum opinion regarding the etiology of the Veteran's back disability.  If the October 2012 VA examiner is unavailable, then forward to an appropriate substitute.  If a VA examination is necessary, then one should be scheduled.

Based on a review of the claims file, and the results of the Veteran's physical examination if necessary, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbar spine disorder was caused by active service or any incident of service, to include the Veteran's assertions that her back disability was a result of lifting heavy equipment and working aboard a ship in a high seas environment.  A complete rationale must be provided for any opinions expressed.  This rationale must include a discussion of the Veteran's assertion that she first had back pain in service and that such continued following her discharge from service.  The Veteran's assertion cannot be dismissed merely due to the lack of treatment records concerning back pain.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why.

3. After all development has been completed, re-adjudicate the claim of entitlement to service connection for a lumbar spine disorder.  If any benefit sought on appeal remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2002).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




